Citation Nr: 1022376	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  00-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right hand disability, characterized as 
residuals of fractures of the 2nd and 3rd metacarpal joints.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
February 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.
 
In an August 2008 remand, the Board referred the issue of 
whether new and material evidence had been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of bilateral stress fractures of the 
lower extremities (to include the issue of a bilateral knee 
disability) to the RO for appropriate action.  The Board also 
referred the issue of entitlement to an effective date 
earlier than April 23, 1998 for the grant of service 
connection for bilateral tinnitus. 

In addition, it was noted in the remand that the Veteran 
maintains that one of his daughters and two of his 
granddaughters have birth defects as a result of his exposure 
to Agent Orange; and this matter was referred as well.

However, since the August 2008 remand, no action appears to 
have been taken on any of these issues, and they are 
therefore referred to the RO once again for appropriate 
action.

It is also noted that a memo was received in November 2008 
from the Pension Support service regarding a notice of 
disagreement with a pension claim.  It is unclear what this 
is in reference to, but it appears that the matter must be 
addressed at the RO level, and therefore is referred to the 
RO for appropriate action.

The issue of service connection for a right hand disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of 
entitlement to service connection for a right hand disability 
in an October 1994 rating decision.  The Veteran was notified 
of the decision, but did not perfect an appeal.

2.  Evidence obtained since the time of the October 1994 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right hand disability.

3.  The evidence does not show that the Veteran's sleep apnea 
either began during or was caused by his time in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
right hand disability, characterized as residuals of 
fractures of the 2nd and 3rd metacarpal joints, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2009).

2.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a right hand disability was most recently denied by an 
October 1994 rating decision which is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for a right hand 
disability was initially denied by a 1975 rating decision, 
which found that while the Veteran had complained about pain 
and discomfort in both hands in service, an examination, 
including x-rays and laboratory testing was negative for any 
arthritic process, and the RO concluded that the Veteran's 
problem was related to a previous injury.  The Veteran did 
not appeal.  The Veteran attempted to reopen his claim, but 
it was denied by an October 1994 rating decision, which the 
Veteran also did not appeal.  In a letter that was sent to 
the Veteran in November 2008, it was explained that his claim 
had previously been denied because it was concluded that the 
arthritis in his right hand was the result of an injury that 
occurred prior to his entering service and evidence had not 
been submitted showing that his right hand condition was 
aggravated during his time in service.  

At the time of the October 1994 rating decision, the evidence 
of record included service treatment records, a report from a 
VA examination in January 1975, and several VA treatment 
records from February and March 1975.

On a medical history survey completed in conjunction with his 
enlistment physical the Veteran reported having broken his 
right arm and right hand knuckles previously.  However, the 
medical officer indicated that the Veteran had several minor 
fractures that were not symptomatic at that time and found 
the Veteran's upper extremities to be normal on his 
enlistment physical.  The service treatment records do not 
show any evidence of a right hand injury while the Veteran 
was in service, although no separation physical was of 
record.  

At a VA examination in January 1975, less than a year after 
separating from service, the Veteran complained of pain and 
stiffness in the middle and index fingers of his right hand, 
which he reported fracturing in 1971.  The examiner found 
some stiffness in the Veteran's fingers and diagnosed him 
with arthritis in both hands.  He stated that it was possible 
that the right hand might be traumatic arthritis as a result 
of his previous fracture injury to his hand; however, he 
noted that because both hands were involved that etiology was 
in doubt.  The Veteran had normal PIP and MCP joints that 
were nontender.  The examiner found no evidence of rheumatic 
disease.  X-rays of the Veteran's hands were normal and it 
was stated that there was no indication of any obvious 
previous or recent fracture.  

The treatment records from 1975 also showed complaints of 
hand pain.

Since October 1994, considerable additional evidence has been 
added to the Veteran's claims file.

In January 1996, Dr. Hurdle wrote a letter in which he 
indicated that the Veteran had a jet engine generator fall on 
his hands and subsequently injured his hand playing handball.  
Dr. Hurdle also noted that the Veteran complained of 
arthritis in both hands in May 1996.

The Veteran underwent a VA examination in December 1999 at 
which he reported having had arthritis in both hands since 
1972 as a result of fracturing MCP joints in both hands.  The 
Veteran stated that he had a heavy object fall on both hands.  
He also indicated that he had fractured his right third and 
fourth MCP joints playing handball in 1977.  The Veteran also 
reported fracturing his right hand playing handball in 1972.  
The Veteran had full range of motion in all his MCP joints 
bilaterally, with 4/5 strength.  X-rays of the Veteran's 
hands were unremarkable.  The examiner assessed the Veteran 
with arthritis of the hands that he found to be asymptomatic.

In October 2004, the Veteran's wife wrote a letter indicating 
that the Veteran broke his knuckles in service playing hand 
ball in January 1972 in Jacksonville, Florida and then again 
a year later while stationed in El Toro, California.  The 
Veteran wrote a similar statement, indicating that he had 
broken his knuckles playing hand ball while in service.  In 
May 2007, the Veteran and his wife testified at a hearing 
before the Board that he initially fractured his right hand 
in 1971 while playing handball.  The Veteran indicated that 
he was given a splint and placed on light duty.  He stated 
that he still was bothered by the injury as his fingers would 
stiffen up in cold weather and become painful.  The Veteran 
stated that he was treated at an Alberta VA hospital.

The Board notes that for the limited purpose of reopening a 
claim, lay testimony is presumed to be credible.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the 
statements from both the Veteran and his wife are deemed 
credible to establish the presence of several right hand 
injuries while in service.

While some treatment records from the Alberta VA medical 
center were of record at the time of the October 1994 denial, 
it appears that additional records were obtained in 2006 and 
associated with the Veteran's claims file.  One of these 
records was an x-ray report about the Veteran's wrists from 
January 1975 in which the Veteran complained about arthritis 
of the hand and stated that he had pain in the joints and 
knuckles of his hand for about 3-4 years.  

In November 2005, it was noted in a VA treatment record that 
the Veteran was taking Darvocet and Motrin for his hands, 
knees, elbows, back and neck.

As described above, considerable evidence has been received 
since the Veteran's claim was last denied that had not 
previously been submitted; and this evidence is considered to 
be new.  Additionally, this new evidence showed a current 
disability in the Veteran's right hand, and provided 
additional information about the right hand injuries he 
incurred during service.  As such, this evidence is 
considered to be material to the question of whether the 
Veteran has a right hand disability that either began in 
service, or was aggravated by his time in service.  The 
Veteran's claim was previously denied because it was 
determined that the traumatic arthritis in both of the 
Veteran's hands was related to an injury that was incurred 
prior to service, and was not aggravated during service.  The 
evidence introduced since October 1994 shows that the Veteran 
continues to have pain in his right hand and his testimony 
and treatment records provide evidence of several in-service 
hand injuries.  As such, this evidence is considered to 
provide a reasonable possibility of substantiating the 
Veteran's appeal and his claim is therefore reopened. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran contends that he has sleep apnea as a result of 
his time in service.  At his hearing before the Board in May 
2007, the Veteran testified that he was first given sleeping 
pills in 1975, and that his sleeping problems had persisted 
ever since.  

The Veteran's wife wrote a letter in October 2004 indicating 
that when she and the Veteran were first married, he did not 
have any sleeping problems, such as stopping breathing.  
However, once he returned from Vietnam around November 1973, 
she recalled noticing a change in his sleeping pattern, as he 
would toss and turn and then stop breathing.  She reported 
that she would have to poke him to get him to start 
breathing.
  
Service treatment records do not show that the Veteran was 
diagnosed with sleep apnea while in service; and his nose, 
sinuses, mouth and throat were found to be normal at a VA 
examination in 1975.

Many years passed without any record of treatment being 
sought for any sleeping problem; and the Veteran reported 
that while seeing a doctor in 1998 it was thought that he 
might have sleep apnea and only then were tests ordered.  At 
that time, the Veteran's wife reported that he would quit 
breathing while sleeping.

In February 1999, the Veteran underwent a VA sleep study 
which found that he had mild sleep apnea, and the Veteran 
subsequently underwent a septal reconstruction October 1999.  

The Veteran's wife testified that she noticed a difference in 
the Veteran's sleeping pattern when he returned from Vietnam; 
and a lay evidence is considered competent and sufficient to 
establish a diagnosis of a condition when 1) a lay person is 
competent to identify the medical condition; 2) the lay 
person is reporting a contemporaneous medical diagnosis; or 
3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Additionally, a lay person is competent to report observable 
symptomatology of an injury or illness.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  However, it is important to 
note that the Veteran's wife is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, she 
may relate the symptoms she has observed, but her opinion is 
insufficient to diagnose the Veteran with sleep apnea.

Given the credible testimony by the Veteran's spouse as to 
the symptoms she observed, but recognizing that she was not 
medically qualified to diagnose sleep apnea, the Board 
remanded the Veteran's claim to obtain a medical opinion 
addressing the etiology of the Veteran's diagnosed sleep 
apnea.  

The Veteran underwent the VA examination in January 2009 at 
which the examiner noted the Veteran's reports of difficulty 
sleeping dating back to 1975 and his current diagnosis of 
sleep apnea.  The examiner reviewed the Veteran's service 
treatment records, his post-service treatment records, and 
the various statements made by both the Veteran and his wife.  
However, the examiner found that the evidence did not support 
the conclusion that the Veteran's sleep apnea had its 
clinical onset in service.  The examiner explained that the 
Veteran's service treatment records negative for a finding of 
sleep apnea and that the Veteran was not diagnosed with sleep 
apnea for several decades following service.  He acknowledged 
the statements made by the Veteran and his wife, but 
explained that a history of snoring episodes and episodes of 
stopping breathing does not make for a diagnosis of sleep 
apnea.  He further explained that historic predictors for 
sleep apnea include age, snoring, witnessed apneas and 
hypertension; and physical examination based predictors 
include body mass index, neck circumference, mandibular 
protrusion, thyro-rami distance, sterno-mental displacement, 
cricomental space, pharyngeal grade, Sampsoon-Young 
classification, and over-bite.  The examiner reviewed the 
Veteran's medical records, but found that the records did not 
describe any historic or physical predictors either during 
the Veteran's time in military service or immediately 
thereafter.  As such, the examiner concluded that it was less 
likely than not that the Veteran's sleep apnea either began 
during or was caused by the Veteran's time in military 
service.

The Board is sympathetic to the testimony supplied by both 
the Veteran and his wife; however, neither of them is 
medically qualified to relate the etiology of the Veteran's 
sleep apnea to his time in service, and the examiner clearly 
took their reports into account in rendering his opinion.

Unfortunately, given the examiner's conclusion, the weight of 
the medical evidence is clearly against the Veteran's claim, 
and it is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.





ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for a right hand disability, characterized as 
residuals of fractures of the 2nd and 3rd metacarpal joints, 
is reopened.

Service connection for a sleep apnea is denied. 


REMAND

Service treatment records indicate that at entry into 
service, the Veteran had a history of several minor fractures 
in his right hand that were non symptomatic at that time.  
The Veteran testified that he twice broke bones in his right 
hand while playing handball in service (in approximately 1971 
and 1974); and he complained about hand pain of 3-4 years 
duration in 1975, although x-rays and laboratory tests failed 
to show any traumatic or rheumatoid arthritis at that time.  
It was noted at a VA examination in 1975 that the Veteran had 
arthritis in both hands that was asymptomatic, but the 
examiner stated that the arthritis in the Veteran's right 
hand was unlikely to be related to his right hand injuries in 
service, reasoning that the Veteran had hand pain in both 
hands.  However, the examiner did not address whether the 
Veteran's right hand disability began during service.  

X-rays of the Veteran's hands were taken in December 1999 
where it was noted that the Veteran had normal bone 
mineralization and alignment with well-maintained joint 
spaces and no significant bony abnormality.  However, the 
examiner at a VA examination in the same month assessed the 
Veteran with arthritis of the hands that was asymptomatic.  
Another VA treatment record from November 2005 reported that 
the Veteran was taking Darvocet and Motrin for his hands, 
knees, elbows, back and neck.

It appears that the Veteran has a current right hand 
disability, but it is unclear whether this condition was the 
result of his broken bones in service or whether it was the 
result of a hand injury that pre-existed the Veteran's time 
in service.  

Where medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination 
is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination of his right hand.  The 
examiner should be provided with the 
Veteran's claims file and should review 
it.  The examiner should diagnose any 
current right hand disability, and should 
then provide a opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any diagnosed hand 
disability was either caused by or began 
during the Veteran's time in service.  The 
examiner should also consider whether any 
current right hand disability was caused 
by the Veteran's pre-service hand injury, 
and, if so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's time in 
service, including the handball injuries, 
permanently aggravated the right hand 
disability beyond its natural progression.  
A full rationale should be provided for 
any opinions expressed. 

2.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


